OPINION
PER CURIAM:
This cause is before this court as an appeal on questions of law from a judgment of the Court of Common Pleas awarding the plaintiff, Rozar, a right to participate under the Workmen’s Compensation Law.
A careful reading of the record fails to disclose to the members of this Court any evidence of accidental injury sustained by claimant in the course of his employment, or that the injury which he claims he suffered proximately caused the disability of which he complains.
Failure of proof on those two essential elements of- plaintiff’s case required the sustaining by the trial court of defendant’s motion for a directed verdict made at the conclusion of all of the evidence.
The judgment of the Court of Common Pleas is reversed, and this court, proceeding to render the judgment which the trial court should have rendered, orders that final judgment in favor of the Goodyear Tire & Rubber Co. and against Rozar be entered.
WASHBURN, PJ., DOYLE, J., and STEVENS, J., concur.